Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches the combined features of: (Partial features shown, see claims for full details)
The extraction of the biological extraction and physiological state of a user as a function of the at least an input datum, the parsing of the input datum, by a language processing module, into the token; the language processing model comprises probabilistic correlations between the token and one category of physiological data, one prognostic label, and one category of prognostic labels; the determination of the biological extraction and the physiological state of a user as a function of the language processing model; the diagnostic output based upon the information related to the biological extraction and physiological state of the user, the correlation of the  input datum with correct outputs comprises: Page 2 of 13Caldwell Intellectual Property Law, LLC 200 Clarendon St.  th FloorBoston, MA 02116Application No.: 16/729,330Attorney Docket: 1057-027USC1 using a training set that comprises at least a corpus of previous conversations; and generating positive and negative input-output pairs; and determining the user-specific model as a function of the correlation; identifying the condition of the user as a function of the information related to the biological extraction and physiological state of the user, the user-specific model, and a first training set including a plurality of data entries, each first data entry including an element of physiological state data and a correlated first prognostic label; and identifying the supplement related to the identified condition of the user as a function of the identified condition of the 
	Applicant’s response and amendment on 10/18/2021 have been fully considered and persuasive. All minor claim objections have been corrected by applicant in the same response. The IDS on 9/22/2020 is already entered and considered on the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182